Citation Nr: 0730496	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's file was transferred to the 
RO in Baltimore, Maryland that same month.

The Board notes that the veteran withdrew his claims of 
entitlement to increased disability ratings for service-
connected hypertension and post traumatic stress disorder 
(PTSD) in August 2005.

The veteran testified at a Board hearing in August 2007.  


FINDING OF FACT

There is no competent medical evidence of record reflecting 
that the veteran's current bilateral hearing loss had its 
onset, or is related to, his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110 , 1112, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In a March 2004 letter, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Two letters, dated in March 2006 and 
April 2007, were sent to the veteran providing him the 
information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in March 2006, he was afforded formal VA 
examinations to assess the existence, etiology and severity 
of his bilateral hearing loss.  An addendum to this 
examination was provided in May 2006, as well as an 
etiological opinion by a second board certified licensed 
audiologist.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he has experienced hearing problems 
since 1970.  At the August 2007 Board hearing, he testified 
that he was exposed to acoustic trauma during his military 
service.  The veteran stated that in 1970, while he was still 
in service, he underwent a physical examination in order to 
gain employment with the District of Columbia Police 
Department (DCPD).  The veteran reported that he passed the 
physical, with the exception of the hearing portion; however, 
he was not offered employment with that organization due to 
hypertension.  He also asserted that he did not file a claim 
or seek treatment for his hearing disability prior to 2006 
because he was fearful that documenting his medical problems 
would interfere with his ability to seek employment.

The Board notes that the record of this 1970 DCPD physical 
examination is not in the file.  However, the veteran's 
representative indicated at the Board hearing that he did not 
believe that this record would be available, seeing as it 
would be over 35 years old, and the DCPD never employed the 
veteran.  Thus, we must look to the veteran's service medical 
records, which include those dated in 1970, to provide the 
veteran's audiological status during that time period.

Service medical records are absent of any complaint, 
diagnosis, or treatment of bilateral hearing loss.  The 
veteran's separation examination, dated in October 1970, 
shows that the veteran's physical abnormalities included:  
systolic heart murmur, bilateral inguinal weakness, unequal 
size testes, shoulder cyst and hypertension.  There is not 
any notation as to an audiological defect; in fact, whisper 
voice tests show that the veteran's hearing was normal at 
that time.  The veteran underwent a VA physical examination 
in April 1971, nearly three months following his service 
discharge.  This examination shows that the veteran's ears 
were checked and that no hearing loss was noted.  

The file also contains post-service private and VA medical 
records, dating from March 1971 to June 2006.  The earliest 
indication of the veteran complaining of, seeking treatment 
for, or receiving a diagnosis of bilateral hearing loss was 
in a January 2006 VA medical record.  The remaining documents 
show the veteran seeking and receiving treatment for a 
variety of ailments, including:  hypertension, PTSD, 
glaucoma, bronchitis, chronic pharyngitis, moderate 
obstructive sleep apnea, inhalant allergy, and insomnia.  At 
no time prior to January 2006 did the veteran report any 
audiological complaints or seek treatment for bilateral 
hearing loss, even though he had ample opportunity in during 
numerous medical examinations.  This evidence, or lack 
thereof, weighs heavily against the veteran's contention of 
having bilateral hearing loss since the time of his military 
service.  The January 2006 medical record is the earliest 
evidence of bilateral hearing loss occurring subsequent to 
the veteran's military service, which is 35 years after his 
military discharge.  See 38 C.F.R. § 3.303(b).  

A VA examination was conducted in March 2006.  At that time, 
the veteran reported hearing loss since 1970 and denied a 
family history of it.  The examiner diagnosed him as having 
mild to moderate sensorineural hearing loss bilaterally.  In 
a May 2006 addendum, this same examiner noted her review of 
the veteran's claims file, and that his hearing loss was 
within normal limits, bilaterally, upon service discharge.  
She reported that the veteran indicated his hearing problems 
had become noticeable within the last few years and that he 
applied for service connection for bilateral hearing loss in 
February 2004, more than 30 years after his military 
discharge.  Based on these facts, the examiner opined that it 
was less likely than not that the veteran's hearing loss was 
the result of his military service.

An etiological opinion as to the veteran's bilateral hearing 
loss was completed by a second VA audiologist in May 2006.  
This physician completed a thorough review of the veteran's 
claims folder, and noted the veteran's induction and 
separation physicals, as well as his family history of 
hearing loss (daughter), a fact the veteran had previously 
denied to the March 2006 examiner.  The physician found that 
there was no record of ear or hearing complaints during 
military service, or that hearing loss was incurred in or 
aggravated by military service.  He concurred with the March 
2006 examiner and concluded that it was less likely than not 
that the veteran's hearing loss was caused by his military 
service.

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

The Board notes that the veteran is competent to testify 
about what he has experienced with regard to how and when 
injuries sustained in service occurred, and the symptoms he 
has experienced since that time.  See 38 C.F.R. § 3.159 
(a)(2).
Nevertheless, the Board finds that the veteran's claim that 
he was "fearful of creating a medical history because it 
would interfere with his ability to gain employment" is not 
credible, as evidenced by his 35 year documented medical 
history of a variety of other ailments.  Furthermore, as 
noted above, the veteran has not been consistent in relaying 
his family medical history to medical examiners, nor the 
length of time he has experienced bilateral hearing loss 
symptoms.  

In the absence of competent medical evidence linking the 
veteran's current bilateral hearing loss to his military 
service, a basis upon which to establish service connection 
has not been presented.  In fact, the preponderance of the 
medical evidence is against the veteran's claim; thus, the 
appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


